Citation Nr: 0804781	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-26 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for depression, has been 
received.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active evaluation duty from April 1974 
to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

The issue of entitlement to a reopening of the claim of 
service connection for depression is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is shown to be related to a verified stressor that 
occurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, the Board 
assumes, without deciding, that any error committed with 
respect to either the VCAA duty to notify or VCAA the duty to 
assist was harmless and will not be further discussed.  

Standard of Review  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f).  All 
three elements must be met in order for the claim to be 
granted.

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary. Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).

Discussion

The service medical records reflect that the veteran was 
injured in a motor vehicle accident in March 1975.  

It appears that the veteran began to seek psychiatric 
treatment in 2003 due to stress-related problems.  At that 
time, she indicated that during service, she suffered from 
sexual harassment and ensuing retaliatory behavior.  Also, 
during service, she reported physical and emotional abuse 
perpetrated by her first husband.  When initially seeking 
psychiatric treatment, the veteran was employed at a Vet 
Center, helping PTSD patients.  According to Dr. R. Bharati, 
M.D., her psychiatrist, the veteran's work retriggered 
memories of past stressful events.  Dr. Bharati noted that 
serious health problems such as osteoporosis resulting from a 
hysterectomy without subsequent hormone replacement therapy 
had an impact upon the state of the veteran's mental health.  
Dr. Bharati's Axis I psychiatric diagnosis was , inter alia, 
chronic delayed onset PTSD.  

In March 2004, the veteran completed a form entitled 
Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder Secondary to a Personal 
Assault.  She enumerated three alleged PTSD-inducing 
stressors.  She recounted the bizarre and violent behavior of 
her first husband to whom she was married during service.  
She also outlined sexual harassment by a specific superior as 
well as a general atmosphere that permitted such conduct.  
According to her, she had a prestigious job that entailed 
promotion potential from which she was transferred after 
confronting the harasser.  The third stressor was the motor 
vehicle accident mentioned above in which she suffered 
vertebral fractures requiring emergency treatment, long-term 
physical therapy, and hospitalization.  The veteran contended 
that the motor vehicle accident changed her life.  Before the 
accident, she was athletic and loved sports.  Since, 
according to her, she has not been able to run, jump, dance, 
ski, or participate in several other activities.  The Board 
observes that the veteran has been granted service connection 
for a compression fracture of T-8 with pain on motion.  

In a September 2005 report, Dr. Bharati indicated that he had 
been treating the veteran since September 2003 and that his 
current opinion was that she was suffering from, in pertinent 
part, PTSD.  Dr. Bharati associated the PTSD with the sexual 
harassment and her husband's behavior that took place during 
service.  He also indicated that the March 1975 motor vehicle 
accident was a PTSD-inducing stressor.

Because there is a competent diagnosis of PTSD that is linked 
to a confirmed in-service stressor, namely, the March 1975 
motor vehicle accident, service connection for PTSD is 
granted.  38 C.F.R. §§ 3.303, 3.304(f).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
special consideration must be given to claims for PTSD based 
on sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

The Board need not consider the foregoing, as service 
connection for PTSD has been granted on the basis of a 
stressor that did not entail a personal assault.  The Board 
can identify no reason to doubt the veteran's credibility; 
however, it is making no findings regarding the alleged 
stressors upon which the grant of service connection for PTSD 
was not based.  The Board reminds the veteran that only one 
verified PTSD-inducing stressor is necessary to grant service 
connection for that disability.  


ORDER

Service connection for PTSD is granted.


REMAND

For the reasons stated below, a remand to the RO is 
necessary.  The Board apologizes to the veteran for the delay 
that this remand will necessarily entail.  However, in an 
effort to comply with all procedural and due process 
requirements, and with an eye to assisting the veteran is 
establishing her claim, this remand is unavoidable.

The RO denied service connection for depression by June 2002 
rating decision.  The veteran did not initiate an appeal 
regarding that decision, timely or otherwise, and that 
decision became final.  38 C.F.R. § 20.1103 (2007).  Finally 
decided claims cannot be reopened in the absence of new and 
material evidence, and the veteran has not been appropriately 
advised of the information outlined in Kent v. Nicholson, 20 
Vet. App. 1 (2006) under which appellants, in new and 
material evidence matters, must be advised of the bases for 
the previous denial of service connection, as well as what 
evidence would be new and material to reopen the claim.  See 
also 38 C.F.R. § 3.156 (2007).  A corrective VCAA notice must 
contain sufficient detail to satisfy the Court's mandate in 
Kent.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the notice requirements of section 5103(a) apply 
generally to the following five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  The RO should send the veteran corrective 
VCAA notice that outlines information regarding disability 
ratings and effective dates in accordance with the Court's 
holding in Dingess.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that contains information regarding 
disability ratings and effective dates as 
mandated by the Court in Dingess and 
information regarding the veteran's new 
and material evidence claim as set forth 
by the Court in Kent.  

2.  Schedule the veteran for a VA 
psychiatric examination. The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests and studies 
should be accomplished.  Based on a review 
of the claims file and any examination 
findings, the examiner should state the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that the claimed 
depression is proximately due to, the 
result of, or aggravated by the service-
connected PTSD, as above discussed and 
granted.  The examiner should note that 
aggravation is defined for legal purposes 
as a worsening of the underlying condition 
versus a temporary flare-up of symptoms.  
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Then, following completion of any 
indicated development, the RO should 
undertake to review the veteran's claim to 
reopen the previously denied claim of 
service connection for depression.  If 
indicated, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


